Pee Cubiam.
The plaintiff sued the defendant in an action for the recovery of money. Before trial they settled for $500 without the consent of the plaintiff’s attorney. The plaintiff had a contract with his attorney for one-half of the-recovery. No question is made as to the validity of the contract. The plaintiff did not pay his attorney, and the attorney is unable'to collect it. The attorney was entitled to a lien for his agreed compensation. G-. S. 1913, *505§ 4955. Tlie court ordered judgment in favor of the attorney and against the defendant for $250. This was right.
Order affirmed.